     8:20-cv-00142-SMB Doc # 22 Filed: 06/22/20 Page 1 of 1 - Page ID # 142



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

FOCUS RESPIRATORY, LLC,
                        Plaintiff,                                     8:20CV142
        vs.
                                                               ORDER OF DISMISSAL
MIDWEST RESPIRATORY CARE, INC.,
EDWARD A. DELASHMUTT, EDWARD C.
DELASHMUTT, and MICHAEL J. HALL,

                        Defendants.

       The parties filed a Joint Stipulation for Dismissal with Prejudice (Filing No. 21) advising
the Court that the parties have agreed that Plaintiff’s claims be dismissed with prejudice.

       Accordingly,

       IT IS ORDERED that the Joint Stipulation for Dismissal with Prejudice (Filing No. 21)
is approved and granted. The above-captioned case is dismissed with prejudice, with each party
to pay its own costs. Judgment will be entered by separate document.

       Dated this 22nd day of June, 2020.

                                                     BY THE COURT:



                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
